United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-3704
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                          Hassan Lamont Johnson

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                         Submitted: March 4, 2019
                           Filed: March 7, 2019
                               [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Hassan Johnson directly appeals the sentence the district court1 imposed after
he pleaded guilty to a firearm offense, pursuant to a plea agreement containing an
appeal waiver. His counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967).

      We will enforce the appeal waiver in this case because our review of the record
demonstrates that Johnson entered into the plea agreement and the appeal waiver
knowingly and voluntarily, his challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Further,
we have independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), and have found no non-frivolous issues for appeal outside the scope of the
appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw and dismiss this appeal.
                     ______________________________




      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                         -2-